Citation Nr: 0828588	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-37 027	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a left ankle 
disability to include as secondary to the service-connected 
bilateral knee disability.  

2. Entitlement to service connection for a right ankle 
disability to include as secondary to the service-connected 
bilateral knee disability.   

3. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the low back.

4. Entitlement to an initial rating higher than 10 percent 
for patellofemoral joint disease of the left knee. 

5. Entitlement to an initial rating higher than 10 percent 
for patellofemoral joint disease of the right knee.

REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD
J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1957 to August 1959.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in December 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1. A left ankle disability is not currently shown. 

2. A right disability is not currently shown.  

3. Degenerative joint disease of the low back is manifested 
by mild limitation of motion without muscle spasm on extreme 
forward bending and unilateral loss of lateral motion; 
flexion is in the range of 80 to 110 degrees; the combined 
range of motion greater is than 120 degrees; and muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour are not shown. 

4. Patellofemoral joint disease of the left knee is 
manifested by flexion to 115 degrees and full extension with 
painful motion, X-ray evidence of degenerative joint disease, 
and no objective evidence of subluxation or instability. 

5. Patellofemoral patellofemoral joint disease of the right 
knee is manifested by flexion to 115 degrees and full 
extension with painful motion, X-ray evidence of  
degenerative joint disease, and no objective evidence of 
subluxation or instability. 


CONCLUSIONS OF LAW

1. A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).  

2. A right ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).  

3. The criteria for an initial rating higher than 10 percent 
for degenerative joint disease of the low back have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2003); 
Diagnostic Code 5237 (2007).

4. The criteria for an initial rating higher than 10 percent 
for patellofemoral joint disease of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 
5261 (2008).  

5. The criteria for an initial rating higher than 10 percent 
for patellofemoral joint disease of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 
5261 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003, in September 2004, and in 
March 2006.  The notice included the type of evidence needed 
to substantiate the claims of service connection, including 
the underlying claims of service connection, which were 
granted and for which disability ratings were assigned, 
namely, evidence of current disability; 

evidence of an injury or disease or event, causing an injury 
or disease, during service; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable. 

On the claims of service connection, the content of the VCAA 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims of 
service connection were readjudicated as evidenced by the 
supplemental statement of the case, dated in June 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 

On the claims for increase, where, as here, service 
connection has been granted and the disability ratings 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the initial 
claims for increase, following the initial grants of service 
connection.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  In January 2004 and in November 
2004, the RO notified the veteran that after an extensive 
search his service treatment records were unavailable and 
further efforts to obtain the records would be futile.  The 
veteran was asked to submit any service medical records he 
had or to submit evidence from other sources that could 
substitute for the service medical records.  The RO did 
obtain VA records and afforded the veteran VA examinations. 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims of Service Connection 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where as here efforts to obtain the veteran's complete 
service treatment record were unsuccessful, except for single 
cover sheet, showing treatment for a respiratory illness, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit-of-the-
doubt standard of proof under 38 U.S.C.A. § 5107(b).  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991). 

Factual Background 

The veteran's DD-214 shows that the veteran was in an 
airborne unit and he earned the Parachutist badge. 

The veteran asserts that he twisted his ankles on numerous 
parachute jumps and that his ankle problems are directly 
related to his knee disabilities. 

The only available service treatment record, pertains to a 
respiratory illness.  

After service, VA records show that in September 20024 the 
veteran complained of swelling around the ankles.  

On VA examination in October 2004, the veteran stated that 
his ankle problems were caused by his 150 parachute jumps 
during service.  He stated that he had not lost work because 
of his ankle problems.  The pertinent finding was ankle 
stiffness.  After a review of X-rays, the examiner reported 
that the ankle findings were uniformly seen in people in the 
veteran's age.  The impression was multiple areas of strain 
to include the ankles without specific injury and natural 
changes with natural wear and tear.  The examiner expressed 
the opinion that there was a remote possibility that multiple 
strains due to parachute jumping could lead to later 
degeneration, but X-rays revealed no such degeneration in 
ankles, where X-rays did show degeneration in the back and 
knees. 

Analysis

Although the service treatment records are unavailable, there 
is also no competent evidence contemporaneous with service or 
from any other source to support a finding that a left or 
right ankle disability was affirmatively shown to have had 
onset during service and service connection under 38 C.F.R. § 
3.303(a) is not established.

And although the service treatment records are unavailable, 
the veteran is competent and he is credible when he describes 
ankle problems as a paratrooper during service, which are 
consistent with the circumstances and conditions of his 
service, but this alone is not enough to establish service 
connection.  There must be a current disability resulting 
from the in-service events.  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  



On VA examination in October 2004, the pertinent finding was 
ankle stiffness.  The examiner explained that the finding was 
uniformly seen in people in the veteran's age group and that 
while there was a remote possibility that multiple strains 
due to parachute jumping could lead to later degeneration, 
X-rays revealed no such degeneration in ankles.  

To the extent that the veteran asserts that he has current 
ankle disabilities, degenerative changes are not a condition 
under case law, where lay observation has been found to be 
competent, and therefore the determination as to the presence 
of an ankle disability due to degeneration is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claims.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claims.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.

For these reasons, the Board rejects the veteran's statements 
as competent evidence to establish a diagnosis of any ankle 
disability or of a nexus between the claimed disabilities and 
the service-connected knee disabilities.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, in the absence of proof of current disability of 
either ankle established by competent medical evidence, there 
can be no valid claims for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Claims for Increase 

Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

Low Back 

On VA examination in October 2004, the veteran complained of 
low back pain.  He stated that he worked as a driver of an 
armored vehicle, delivering and picking up currency, and that 
he had not lost time from work due to back pain.  There was 
no problem with weakness, fatigue, incoordination, or lack of 
endurance.  The veteran did not describe flare-ups.  

On evaluation of the low back, the veteran could easily bend 
forward (flexion) to 80 degrees.  Extension was limited to 2 
degrees by pain.  Lateral motions were below 10 percent of 
normal (side bending: 4 degrees left and right and shoulder 
twisting: 6 degrees left and right).  Muscle spasm was noted, 
but it was not severe enough to result in an abnormal gait or 
abnormal spinal contour.  X-rays revealed showed degenerative 
joint disease. 

On VA examination in April 2006, the veteran complaint of 
back pain, but not at rest or with standing or walking.  The 
pain was bothersome with turning his back, by lifting over 25 
pounds, and by driving more than half a day.  It was noted 
that the veteran was working as a driver of an armored truck. 

On evaluation of the low back, flexion was to 110 degrees, 
extension was to 30 degrees, lateral flexion was to 25 
degrees, left and right, and rotation was to 80 degrees, left 
and right.  Muscle tone and sensation were normal.  There was 
no additional limitation after repetitive use or during a 
flare-up.  There was no weakness, tenderness, or 
incoordination.



Analysis 

Since the veteran filed his claim for increase, the criteria 
for evaluating a disability of the spine have changed.  The 
Board will consider the criteria before the change (old 
criteria) and the current criteria.  

Degenerative joint disease of the low back is rated 10 
percent disabling under the current criteria of Diagnostic 
Code 5237, which is incorporated in the General Rating 
Formula For Diseases and Injuries of the Spine (General 
Rating Formula).  Under the old criteria, lumbosacral strain 
was rated under Diagnostic Code 5295 (which was renumbered as 
the current Diagnostic Code 5237). 

Under the old criteria under Diagnostic Code 5295, the 
criteria for the next higher rating, 20 percent, are muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in standing the position. 

Another Diagnostic Code applicable to rating the back under 
the old criteria is Diagnostic Code 5292.  Under Diagnostic 
Code 5292, the old criterion for the next higher rating, 20 
percent, is moderate limitation of motion of the lumbar spine 
(like Diagnostic Code 5237, the current criteria for rating 
limitation of motion is incorporated in the General Rating 
Formula).  

Under the General Rating Formula, the current criteria for 
rating lumbosacral strain and for limitation of motion of the 
lumbosacral spine are the same.  The current criteria for the 
next higher rating, 20 percent, are forward flexion of the 
lumbar spine greater than 30 degrees, but not greater than 60 
degrees; or the combined range of motion of not greater than 
120 degrees; or muscles spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour. 

The normal ranges of motion of the lumbar spine are forward 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, 30 degrees, and rotation, right and 
left, 30 degrees.  The normal combined range of motion of the 
lumbar spine is 240 degrees. 38 C.F.R. § 4.71a, Plate V; 
38 C.F.R. § 4.71a, General Rating Formula, Note (2).

Old Criteria 

On VA examination in October 2004, the veteran complained of 
low back pain. There was no problem with weakness, fatigue, 
incoordination, or lack of endurance.  The veteran did not 
describe flare-ups.  For range of motion, flexion was to 80 
degrees.  Extension was limited to 2 degrees by pain.  
Lateral motions were below 10 percent of normal.  Muscle 
spasm was noted. 

On VA examination in April 2006, the veteran complaint of 
back pain, but not at rest or with standing or walking.  For 
range of motion, flexion was to 110 degrees, extension was to 
30 degrees, lateral flexion was to 25 degrees, left and 
right, and rotation was to 80 degrees, left and right.  There 
was no additional limitation after repetitive use or during a 
flare-up.  There was no weakness, tenderness, or 
incoordination. 

Reconciling the reports into a consistent disability picture 
that accurately reflects the disability, under Diagnostic 
Code 5295, the old criteria for the next higher rating, 20 
percent, are muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, in standing the 
position.  On VA examination in October 2004, although muscle 
spasm was noted, it was not on flexion, but on standing 
erect, and while lateral motions were limited to below 10 
percent of normal, loss or no lateral bending was not 
demonstrated.  On VA examination in April 2006, muscle spasm 
of flexion was not shown and lateral motion was to 25 degrees 
for lateral flexion, left and right, and to 80 degrees for 
rotation, left and right.  There was no additional limitation 
after repetitive use or during a flare-up.  There was no 
weakness, tenderness, or incoordination. 

Considering functional loss due to pain, the findings on both 
examinations do not more nearly approximate or equate to 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing the criteria for the 
next higher rating under the old criteria of Diagnostic Code 
5295. 

Under Diagnostic Code 5292, the old criterion for the next 
higher rating, 20 percent, is moderate limitation of motion 
of the lumbar spine.  On VA examination in October 2004, 
flexion was to 80 degrees and extension was limited to 2 
degrees by pain.  Lateral motions were below 10 percent of 
normal.  There was no problem with weakness, fatigue, 
incoordination, or lack of endurance.  The veteran did not 
describe flare-ups.  

On VA examination in April 2006, flexion was to 110 degrees, 
extension was to 30 degrees, lateral flexion was to 25 
degrees, left and right, and rotation was to 80 degrees, left 
and right. There was no additional limitation after 
repetitive use or during a flare-up.  There was no weakness, 
tenderness, or incoordination.

Considering functional loss due to pain, the findings do not 
more nearly approximate or equate to moderate limitation of 
motion of the lumbar spine, the criteria for the next higher 
rating under the old criteria of Diagnostic Code 5292. 

Current Criteria 

Under General Rating Formula, the current criteria for the 
next higher rating, 20 percent, are forward flexion of the 
lumbar spine greater than 30 degrees, but not greater than 60 
degrees; or the combined range of motion of not greater than 
120 degrees; or muscles spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.

On VA examination in October 2004, flexion was to 80 degrees, 
and on VA examination in April 2006, flexion was to 110 
degrees.  As flexion is greater than 60 degrees, the criteria 
for the next higher rating have not been met based on 
limitation of flexion.  

As for the current criteria for combined range of motion of 
not greater than 120 degrees, flexion was to 80 (90 is 
normal) degrees and extension to 2 degrees (30 is normal) and 
lateral motions were below 10 percent of normal although the 
examiner reported about 20 degrees of lateral motion.  

While the findings of lateral motion were way below 10 
percent of normal, the veteran stated that he had not lost 
time from work due to back pain, and there was no problem 
with weakness, fatigue, incoordination, or lack of endurance, 
and the veteran did not describe flare-ups.  

As the findings as to lateral motion are inconsistent with 
the disability presented as to the veteran working as he had 
not lost time from work due to back pain, and there was no 
complaint of weakness, fatigue, incoordination, lack of 
endurance, or flare-ups on the examination, the findings of 
lateral motion did not accurately reflect the elements of the 
disability when considered in light of the findings of 
lateral motion on VA examination in April 2006.  For this 
reason, the Board finds that the loss of lateral motion on VA 
examination in September 2004 did not more nearly approximate 
or equate to a combined range of motion of less than 120 
degrees. 

On VA examination in April 2006, flexion was to 110 degrees, 
extension was to 30 degrees, lateral flexion was to 25 
degrees, left and right, and rotation was to 80 degrees, left 
and right.  The combined range of motion is therefore 
110+30+25+25+greater than 25+greated than 25=greater than 
240, which is greater than 120 degrees.  The criteria for the 
next higher rating based on combined range of motion have not 
been met. 

Also while muscle spasms were noted on VA examination in 
October 2004, the muscle spasms were not severe enough to 
result in an abnormal gait or abnormal spinal contour.  For 
this reason, the criteria for the next higher rating based on 
muscle spasm or guarding have not been met.

Left and Right Knee 

On VA examination in October 2004 the veteran reported 
working as a driver of an armored vehicle car delivering and 
picking up currency.  He complained of pain in each knee.  It 
was reported that the right lower extremity was affected by 
slight weakness, which was not limiting.  There was no 
problem with fatigue, incoordination, or flare-ups.  

Evaluation of the knees revealed left knee flexion to 120 
degrees and normal extension, and right knee flexion was to 
130 degrees and normal extension.  The McMurray's and 
Lachman's signs were negative in each knee.  There was no 
ligamentous instability, no varus or valgus instability in 
either knee, and no patella tenderness or crepitus.  

On VA examination of the knees in April 2006, flexion and 
extension was from 0 to 115 degrees for each knee. There was 
no laxity or tenderness.  It was noted that the knee 
disabilities caused pain when the veteran got out of his 
truck and when he climbed stairs. There was no additional 
limitation due to repetition or flare ups and no weakness, 
excess fatigability, or incoordination. 

Analysis 

Patellofemoral joint disease of each knee is rated 10 percent 
under Diagnostic Code 5014.  A knee disability under 
Diagnostic Code 5014 is rated as arthritis.

Under Diagnostic Code 5003, arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved, in this case the knee. 

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) and Diagnostic 
Code 5261 (limitation of extension). 

A separate rating may be assigned for limitation of flexion 
or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees. 38 
C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Another potential Diagnostic Code for rating the knee is 
Diagnostic Code 5257, pertaining to "other impairment of the 
knee."   Under Diagnostic Code 5257, the criteria for a 10 
percent are slight knee impairment due to recurrent 
subluxation or lateral instability.  

The veteran may be rated separately for limitation of flexion 
or extension or for instability. 

As for limitation of motion, on VA examinations in 2004 and 
2006, left knee flexion was in the range of 115 to 120 
degrees and extension was normal, and right knee flexion was 
in the range of 115 to 130 degrees and extension was normal. 
There was no additional functional loss due to weakness, 
fatigue, incoordination, or flare-ups.  As flexion is not 
functionally limited to 30 degrees in either knee, 
considering 38 C.F.R. §§ 4.40, 4.45, 4.59, the criterion for 
a 20 percent rating under Diagnostic Code 5260 has not been 
met.

As for extension, there was full extension in each knee on 
the VA examinations. Therefore, the criterion of limitation 
of extension to 10 degrees for a separate 10 percent rating 
under Diagnostic Code 5261, considering 38 C.F.R. §§ 4.40, 
4.45, 4.59 has not been met.

As there was no ligamentous instability or varus or valgus 
instability of either knee, the criteria for separate rating 
under Diagnostic Code 5257 have not been met. 

For the above reasons, the preponderance of the evidence is 
against the claims for an initial rating higher than 10 
percent for either knee. 38 U.S.C.A. § 5107(b).




ORDER

Service connection for a left ankle disability is denied.    

Service connection for a right ankle disability is denied.

An initial rating higher than 10 percent for degenerative 
joint disease of the low back is denied.

An initial rating higher than 10 percent for patellofemoral 
joint disease of the left knee is denied. 

An initial rating higher than 10 percent for patellofemoral 
joint disease of the right knee is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


